 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    HOWARD FORBES,                                    No. 2:16-cv-01884 MCE GGH P
12                      Petitioner,
13           v.                                         ORDER
14    L. ELDRIDGE,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 1, 2020, the magistrate judge filed findings and recommendations

21   recommending denying petitioner’s amended habeas petition which were served on all parties and

22   which contained notice to all parties that any objections to the findings and recommendations

23   were to be filed within twenty-one days. ECF No. 45. Petitioner filed objections to the findings

24   and recommendations, and respondent filed a reply. ECF Nos. 49, 50.

25          On February 5, 2021, the magistrate judge filed findings and recommendations

26   recommending denying petitioner’s motion to stay which were served on all parties and which

27   contained notice to all parties that any objections to the findings and recommendations were to be

28   ////
                                                        1
 1   filed within fourteen days. ECF No. 56. Petitioner filed objections to the findings and
 2   recommendations, and respondent filed a response. ECF Nos. 57, 58.
 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 4   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 5   Court finds the September 1, 2020 findings and recommendations (ECF No. 45) and the February
 6   5, 2021 findings and recommendations (ECF No. 56) to be supported by the record and by proper
 7   analysis.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. The findings and recommendations filed September 1, 2020 (ECF No. 45), are
10   ADOPTED IN FULL;
11          2. The amended habeas petition (ECF No. 26) is DENIED on the merits and dismissed;
12          3. The District Court issues a certificate of appealability as to Claim One (Carter error) in
13   the present action;
14          4. The findings and recommendations filed February 5, 2021 (ECF No. 56), are
15   ADOPTED IN FULL; and
16          5. Petitioner’s motion to stay (ECF No. 51) is DENIED.

17          IT IS SO ORDERED.
18   Dated: July 12, 2021
19

20
21
22
23
24
25
26
27
28
                                                       2
